DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 1, “Key module” should be changed to “A key module”.
In claims 2-10, line 1, “Key module” should be changed to “The key module”.
In claim 4, line 2, “the key tablet” should be changed to “the key tappet”.
In claims 11-15, line 1, “Keyboard” should be changed to “The keyboard”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,972,462) hereafter “Chen”.
Regarding claim 1, Chen discloses a key module (Fig. 1) for a keyboard (C. 1, L. 6-10), wherein the key module comprises: a key tappet (60), wherein the key tappet 
Regarding claim 2, Chen further discloses the module housing comprises at least one mounting portion (516) for positive and/or non-positive locking of the key module in the keyboard (Fig. 3).
Regarding claim 4, Chen further discloses the key tappet comprises a surface portion (polygonal tube) formed as a multi-sided pipe, wherein an intermediate bottom (the middle section of 61) is formed in a region enclosed by the surface portion, wherein the coupling portion extends from the intermediate bottom in a first direction partially out 
Regarding claim 5, Chen further discloses the key tappet is formed of a translucent material or an opaque material, wherein the module housing is formed of a translucent material or an opaque material (it is noted that materials known in the art are either translucent or opaque).
Regarding claim 6, Chen further discloses the trigger element is formed as a contactor for electrically shorting contact pads of the circuit substrate of the keyboard, wherein the trigger element comprises at least one contact finger (81), which is elastically deformable in the course of the actuation movement, for contacting the contact pads while generating friction and an attachment portion (71) for attaching the trigger element to the key tappet (Fig. 2).
Regarding claim 7, Chen further discloses the trigger element comprises a deflection portion (78), which is elastically deflectable in the course of the actuation movement, for effecting acoustic feedback and/or tactile feedback, wherein the module housing comprises an actuation cam (5211 and the bottom section of 52) formed to deflect the deflection portion of the trigger element in the course of the actuation movement (Fig. 4B).
Regarding claim 10, Chen further discloses the module housing comprises an abutment surface (the lower surface of 51), wherein the trigger element is arranged so as to abut on the abutment surface in the rest position of the key tappet (Fig. 4A).
Regarding claim 11, Chen further discloses the keyboard (C. 1, L. 6-10) comprises: at least one key module; and the circuit substrate (9), wherein the at least one key module is arranged on the circuit substrate (Fig. 4).
Regarding claim 12, Chen further discloses the circuit substrate comprises at least one hole (95) into which the at least one positioning protrusion (5160) of the module housing of the at least one key module is inserted.
Regarding claim 13, Chen further discloses the at least one key module and the circuit substrate are connected to each other exclusively with positive locking and/or with non-positive locking (95 and 5160).
Regarding claim 15, Chen further discloses a fixing element (the frame of 51) for fixing the at least one key module to the circuit substrate, wherein the fixing element is formed as a key frame between the circuit substrate and a keyboard top or as a keyboard top (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Muller (US 9,728,350).
Regarding claim 3, Chen discloses most of the claim limitations except for the at least one guiding portion of the key tappet comprises a surface portion of the key tappet and/or a guiding stud formed to plunge into a bulge of the module housing in the course of the actuation movement, wherein the bulge comprises the positioning protrusion.
Muller teaches a key module in which the at least one guiding portion of the key tappet comprises a surface portion of the key tappet and/or a guiding stud (see the annotated Fig. 6B) formed to plunge into a bulge (see annotated Fig. 6B) of the module housing in the course of the actuation movement, wherein the bulge comprises the positioning protrusion (Fig. 6B).

    PNG
    media_image1.png
    654
    795
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Muller to employ a known structure for the assembly in order to allocate enough space for the stud to travel within the housing. 
Regarding claim 14, Chen discloses most of the claim limitations except for at least one light-emitting diode for eliminating the at least one key module.
Muller teaches a key module (100) which includes at least one light-emitting diode (120) for eliminating the at least one key module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Muller to employ a light source in the assembly in order to provide a visible signal for the operator.  

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to disclose or teach the deflection portion is arranged between the contact finger and the attachment portion of the trigger element, wherein the deflection portion is formed to be U-shaped with a first leg and a second leg, wherein the first leg is rigidly connected to the trigger element, wherein the second leg is formed as a clapper movable relative to the first leg with a control cam for interaction with the actuation cam of the module housing.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833